                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          UNITED STATES OF AMERICA,                         CASE NO. CR17-0269-JCC
10                              Plaintiff,                    ORDER
11                     v.

12          BRANDON BRANDRETH-GIBBS,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s motions to seal (Dkt. Nos. 53, 59)
16   and the Government’s motion to seal (Dkt. No. 57). In their respective motions, the parties ask
17   the Court to maintain under seal documents that were filed prior to a hearing held to determine
18   whether to extend Defendant’s commitment for additional restoration treatment. (See Dkt. Nos.
19   54, 58, 60.) These filings contain detailed information regarding the Defendant’s mental health
20   condition. The Court finds that Defendant’s privacy interest in this information outweighs the
21   public’s general interest in access to the information. Therefore, the parties’ motions to seal (Dkt.
22   Nos. 53, 57, 59) are GRANTED.
23          The Clerk is DIRECTED to maintain under seal all documents and attachments filed
24   under Docket Numbers 54, 58, and 60.
25          //
26          //


     ORDER
     CR17-0269-JCC
     PAGE - 1
 1         DATED this 12th day of October 2018.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0269-JCC
     PAGE - 2
